DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The claims recite a “gap”, at least in all three independent claims, 1, 11, and 20, in the last indented clause in each case.  Examiner interprets the claim term "gap" in light of the disclosure, at specification paragraph 84, and figures 4-5.  Here, "gap" appears to refer generally to the region between the light source stations 2111-2114 and the motor housing portion 260, either the three-dimensional space between them, the portions of the housing in the region between them, or a combination of the two.  Examiner has interpreted “gap” accordingly.  
Moreover, there are numerous elements between the light source stations 2111-2114 and the motor housing portion 260 (see figures 4-5 and 7-8).  Therefore, in light of the disclosure, "gap" has not been interpreted to preclude the presence of objects between the light source stations 2111-2114 and the motor housing portion 260.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitoshi (JP 2009-198890 A)(The following remarks are made with respect to the English translation, mailed herewith).
Regarding claim 1, Hitoshi discloses an image forming apparatus (“Image Forming Apparatus”; see figure 1; and page 3 of translation, 2nd paragraph of “Best Mode”), comprising:
an exposure device (E; see figure 1; and page 4 of translation, 3rd paragraph) configured to expose a photoreceptor (51; see figure 1; and page 4, 4th paragraph) to a light beam (“laser beam”; supra) to form a latent image (supra), the exposure device including a polygon mirror motor (M; see page 6, 5th paragraph), a polygon mirror pre-incidence optical system (combination of items 101a, 101b, 11a, 11b, and items 13; see figures 7-8; page 7, 2nd to last paragraph, and page 8, 3rd paragraph), a post-scan optical system (combination of items 3 and 4; see figure 8; and page 8, 3rd paragraph), and a housing (6; see figures 2-3; and page 6, 2nd paragraph),
the polygon mirror motor including a rotatable polygon mirror (2; see figures 2-3, 5-6, and 8; and page 6, 5th paragraph) configured to deflect the light beam for scanning,
the polygon mirror pre-incidence optical system configured to cause the light beam to be incident on the polygon mirror (see figure 8; page 7, 2nd and 3rd full paragraphs, and 4th to last paragraph; and page 8, 3rd paragraph), the polygon mirror pre-incidence optical system including a light source station (101a or 101b; see figures 7-8; and page 7, 2nd to last paragraph) configured to emit the light beam, 
the post-scan optical system configured to irradiate the photoreceptor with the light beam deflected by the polygon mirror for scanning (see figure 8; and page 8, 3rd paragraph), and
the housing configured to hold the polygon mirror motor, the polygon mirror pre-incidence optical system, and the post-scan optical system (See figures 2-4 and 8; and page 6, 2nd paragraph.  The fact that items 11a, 11b, and 13 are within housing 6 is clear by comparing figures 3-4 with figure 8.  As shown in figure 8, items 11 and 13 are on the optical path between item items 1/101 and item 2.  Given the positions of items 1/101 and 2 shown in figures 3-4, items 11 and 13 are necessarily within housing 6), the housing comprising a resin (see page 6, 3rd paragraph) and including a first holding portion (the combination of 6h and/or 6i with the portion of 6d outside slits 6g, and the section of housing 6 between 6d on the one hand, and 6h and 6i on the other; see figures 3-4; and page 7, 4th to last paragraph), a second holding portion (6e; see figure 6; and page 6, 3rd to last paragraph), and a slit (6g; see figures 5-6; and page 9, 5th paragraph; or item 6g1 or 6g2 of figure 12),
the first holding portion configured to hold the light source station (see figures 3-4; and page 7, 4th to last paragraph),
the second holding portion configured to hold the polygon mirror motor (see figure 6; and page 6, 3rd to last paragraph), and
the slit configured to separate the first holding portion and the second holding portion in a region corresponding to a gap (the three-dimensional space inside box 6, between 6e on the one hand and items 6h and 6i on the other; see figures 3-6) disposed between, and at least partially defined by, the light source station and the polygon mirror motor, the slit formed between the first holding portion and the second holding portion (see figures 3-6).

Regarding claim 4, Hitoshi discloses the image forming apparatus according to claim 1,
wherein a surface that passes through the slit crosses an optical path of the polygon mirror pre-incidence optical system (see figures 5, 6, 8, and 12).
Regarding claim 5, Hitoshi discloses the image forming apparatus according to claim 1,
wherein in projection of an optical path of the polygon mirror pre-incidence optical system on the housing, the optical path of the polygon mirror pre-incidence optical system intersects with the slit (see figures 5, 6, 8, and 12).
Regarding claim 6, Hitoshi discloses the image forming apparatus according to claim 1,
wherein the exposure device is configured to expose a photoreceptor to a different light beam for each color to form the latent image (see page 7, 3rd to last paragraph; and figure 7).

Regarding claim 11, see the foregoing rejection of claim 1, for all limitations except the following.  Note that claim 11 is identical to claim 1, except for their preambles.
Hitoshi discloses a multifunction peripheral (“multi-function machine”; see figure 1; and 2nd paragraph of “Best Mode” on page 3), comprising:
(body limitations identical to those of claim 1).

Regarding claims 14-16, see the foregoing rejections of claims 4-6, respectively.

Regarding claim 20, see the foregoing rejection of claim 1, for all limitations except the following.  Note that claim 1 is also an apparatus claim, and includes the remaining limitations either substantially or verbatim.
Hitoshi discloses an image forming apparatus, comprising:
... a light source station (combination of items 101a, 101b, 11a, 11b, and items 13; see figures 7-8, page 7, 2nd to last paragraph, and page 8, 3rd paragraph), ... , 
...
the light source station configured to emit the light beam (see figures 7-8; page 7, 2nd to last paragraph), and
the housing configured to hold the polygon mirror motor and the light source station the housing including a first holding portion (the combination of 6h and/or 6i with the portion of 6d outside slits 6g, and the section of housing 6 between 6d on the one hand, and 6h and 6i on the other; see figures 3-4; and page 7, 4th to last paragraph), a second holding portion (6e; see figure 6; and page 6, 3rd to last paragraph), and a slit (6g; see figures 5-6; and page 9, 5th paragraph; or items 6g1 or 6g2 of figure 12),
... .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi (JP 2009-198890 A)(The following remarks are made with respect to the English translation, mailed herewith).
Regarding claims 2 and 12, see the foregoing rejections of claims 1 and 11, respectively, for limitations recited therein.
Regarding claim 2, Hitoshi does not disclose the highlighted limitations:
wherein the first holding portion and the second holding portion are discontinuous in the region corresponding to the gap between the light source station and the polygon mirror motor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hitoshi such that the first holding portion and the second holding portion are discontinuous in the region corresponding to the gap between the light source station and the polygon mirror motor, because it has been held that constructing a formerly integral structure in separable elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Regarding claim 12, see the foregoing rejection of claim 2.





Claims 3, 7-10, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi (JP 2009-198890 A)(The following remarks are made with respect to the English translation, mailed herewith), in view of Kuribayashi et al. (2019/0079430).
Regarding claims 3, 7-10, 13, and 17-19, see the foregoing rejections of claims 1 and 11, for limitations recited therein. 
Regarding claim 3, Hitoshi discloses the image forming apparatus according to claim 1,
wherein ... the slit is positioned in the region corresponding to the gap between the light source station and the polygon mirror motor housing portion (see figures 5, 6, 8, and 12).

Hitoshi does not disclose the highlighted limitations:
wherein the housing holds a polygon mirror motor housing portion that houses the polygon mirror motor, and the polygon mirror motor housing portion includes an incidence side cover glass and an emission side cover glass, the incidence side cover glass provided on an optical path of the polygon mirror pre-incidence optical system, and the emission side cover glass provided on an optical path of the post-scan optical system, ... .
Kuribayashi et al. disclose a housing that holds a polygon mirror motor housing portion (the polygon mirror may be boxed; see paragraph 69) that houses the polygon mirror motor, and the polygon mirror motor housing portion includes an incidence side cover glass (131; see paragraph 69) and an emission side cover glass (132; see paragraph 69), the incidence side cover glass provided on an optical path of the polygon mirror pre-incidence optical system (see paragraph 69), and the emission side cover glass provided on an optical path of the post-scan optical system (see paragraph 69).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hitoshi such that the housing holds a polygon mirror motor housing portion that houses the polygon mirror motor, and the polygon mirror motor housing portion includes an incidence side cover glass and an emission side cover glass, the incidence side cover glass provided on an optical path of the polygon mirror pre-incidence optical system, and the emission side cover glass provided on an optical path of the post-scan optical system, similarly to the invention of Kuribayashi et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 7, Hitoshi does not disclose the highlighted limitations:
The image forming apparatus according to claim 1 configured so that a light beam emitted from a light source station passes through an incidence side cover glass and enters into the polygon mirror motor, and the light beam passes through a region below a polygon mirror pre-incidence mirror of the polygon mirror pre-incidence optical system and is incident on the polygon mirror.
Kuribayashi et al. disclose an image forming apparatus configured so that a light beam emitted from a light source station passes through an incidence side cover glass (131; see paragraph 69) and enters into the polygon mirror motor.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hitoshi such that a light beam emitted from a light source station passes through an incidence side cover glass and enters into the polygon mirror motor, similarly to the invention of Kuribayashi et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the light beam passes through a region below a polygon mirror pre-incidence mirror of the polygon mirror pre-incidence optical system and is incident on the polygon mirror, because It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Regarding claim 8, Hitoshi does not disclose the highlighted limitations:
The image forming apparatus according to claim 1 configured so that a light beam emitted from a light source station passes through an incidence side cover glass and enters into the housing, the light beam then reflected by two polygon mirror pre-incidence mirrors.
Kuribayashi discloses an image forming apparatus configured so that a light beam emitted from a light source station passes through an incidence side cover glass (131; paragraph 69) and enters into the housing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hitoshi such that a light beam emitted from a light source station passes through an incidence side cover glass and enters into the housing, similarly to the invention of Kuribayashi et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the light beam were then reflected by two polygon mirror pre-incidence mirrors, because It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 9, Hitoshi does not disclose the highlighted limitations:
The image forming apparatus according to claim 1 configured so that a light beam emitted from a light source station passes through an incidence side cover glass, passes through a region below a polygon mirror pre-incidence mirror, and is incident on the polygon mirror.
Kuribayashi et al. disclose an image forming apparatus configured so that a light beam emitted from a light source station passes through an incidence side cover glass (131; see paragraph 69).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hitoshi such that a light beam emitted from a light source station passes through an incidence side cover glass, similarly to the invention of Kuribayashi et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the light beam then passes through a region below a polygon mirror pre-incidence mirror, and is incident on the polygon mirror, because It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 10, Hitoshi does not disclose the highlighted limitations:
The image forming apparatus according to claim 1 configured so that a light beam emitted from a light source station passes through an incidence side cover glass, reflected by two polygon mirror pre-incidence mirrors, and is incident on the polygon mirror.
Kuribayashi et al. disclose an image forming apparatus configured so that configured so that a light beam emitted from a light source station passes through an incidence side cover glass (131; see paragraph 69).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Hitoshi such that configured so that a light beam emitted from a light source station passes through an incidence side cover glass, similarly to the invention of Kuribayashi et al., because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that light beam is then reflected by two polygon mirror pre-incidence mirrors, and is incident on the polygon mirror, because It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claims 13 and 17-19, see the foregoing rejections of claims 3 and 7-9, respectively.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/27/22, with respect to the art rejection(s) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a modified interpretation of the references.  Examiner agrees that the amendment overcomes the rejection.  However, said amendment necessitated further search and consideration, which led to the current rejection. 
Examiner will address the arguments, since they still pertain to the current rejection.
First, there is a mistake on page 10 of the reply, 3rd line.  The Office Action analogized the first holding portion to light source fixing portions 6h and/or 6i, and analogized the second holding portion to 6e (Office Action, page 4, lines 5-7).
Regarding the arguments traversing the rejection of claim 1, from the middle of page 10, through the end of page 11, these are not found persuasive for the following reasons.  
Regarding the paragraphs, “First, based on...” and “As an initial point...”, Examiner respectfully disagrees.  Examiner interprets the claim term "gap" in light of the disclosure, at specification paragraph 84, and figures 4-5.  In light of this, "gap" appears to refer generally to the region between the light source stations 2111-2114 and the motor housing portion 260, either the three-dimensional space between them, the portions of the housing in the region between them, or a combination of the two.  Examiner has interpreted “gap” accordingly.  The Hitoshi reference also discloses a gap between light source stations (101a and/or 101b or 1a and/or 1b) and the polygon mirror motor (M), either in the sense of the three-dimensional space between them or the portions of the housing between them.  See Hitoshi figures 2-4 and 6.  Examiner considers it reasonable to say this gap is both disposed between and at least partially defined by the laser unit 1a/1b and the polygon mirror motor M.
Regarding the paragraph, “Indeed, in view of...”, Examiner respectfully disagrees.  Examiner interprets “gap” in light of Applicant’s disclosure.  In the disclosure, there are numerous elements between the light source stations 2111-2114 and the motor housing portion 260 (see figures 4-5 and 7-8).  Therefore, the claimed "gap" has not been interpreted to preclude the presence of objects between the light source stations 2111-2114 and the motor housing portion 260.  The presence of Hitoshi's items 6h and/or 6i between the light sources and polygon mirror motor do not cause it not to be such a "gap".
Regarding the paragraphs, “Further, based on...” and “As clearly depicted”, these are based on an incorrect premise.  The contention in the Office Action (both the previous and the current one) is that the slit 6g is configured to separate 6h and/or 6i on the one hand from 6e on the other.
Regarding the paragraphs, “Further, the slit 6g...” and “Moreover, the slit 6g...”, Examiner respectfully disagrees.  The slit 6g is disposed in the portion of the housing in between the light sources and mirror motor, and therefore within the region corresponding to a gap, with "gap" interpreted as discussed above (see either Claim Interpretation or foregoing arguments).

Regarding the arguments traversing the rejection of claim 11, from near the top of page 12, through near the end of page 13, Applicant appears to make substantially the same arguments as for the rejection of claim 1, in the same order.  Therefore, see Examiner's respective replies to the arguments regarding claim 1.
Regarding the arguments traversing the rejection of claim 20, from near the end of page 13, through the top of page 15, Applicant appears to make substantially the same arguments as for the rejection of claim 1, in the same order.  Therefore, see Examiner's respective replies to the arguments regarding claim 1.
Regarding the arguments traversing the rejections of the dependent claims, and the 103 rejections, these appear to rely on the arguments against the rejections of the independent claims.  Therefore, see the foregoing responses to arguments against the rejections of the independent claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/               Examiner, Art Unit 2852